Citation Nr: 1527619	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-47 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

What evaluation is warranted for bilateral hearing loss from November 20, 2009?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

The Veteran initially requested a Travel Board hearing, and it was scheduled in May 2013.  In April 2013, the Veteran submitted a request to cancel his scheduled hearing.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including the "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.


FINDING OF FACT

Since November 20, 2009, the Veteran has demonstrated at worst Level I hearing acuity in both the right and left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that an additional examination for the issue addressed is in order.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids. 
Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Analysis

The Veteran has been awarded service-connection for a bilateral hearing loss disability initially evaluated as noncompensable.  The Veteran contends that he is entitled to a compensable initial rating for this disability.

At the March 2010 VA audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
30
45
55
36.25
LEFT
15
45
65
80
51.25

The puretone threshold average was 36.25 decibels in the right ear and 51.25 in the left ear.  The Maryland CNC controlled speech discrimination test scores were 100 percent in the right ear and 96 percent in the left ear.  According to Table VI, the right ear is rated at level I and the left ear at level I.  Applying these results to Table VII, the Veteran's disability is rated as noncompensable.  These test results do not show that the Veteran had an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.

The Veteran had previously sought treatment at the Bonham VA Medical Center for decreased hearing bilaterally.  At this November 2009 VA audiological consultation, puretone threshold, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
30
45
60
37.5
LEFT
15
40
65
80
50

The puretone threshold average was 37.5 decibels in the right ear and 50 decibels in the left ear.  Instead of a Maryland CNC controlled speech discrimination test, the examiner administered a CIDW-22 test, which scored the Veteran's right ear at 100 percent and the left ear at 96 percent.  

Although the November 2009 audiologist did not use the Maryland CNC test and therefore the results cannot be used for rating purposes, there was no significant change in the Veteran's hearing from November 2009 to March 2010.  Between the November 2009 VA audiological consultation and the March 2010 VA audiological exam, the puretone threshold, in decibels, decreased by 5 at 4000 Hertz in the right ear, and increased by 5 at 2000 Hertz in the left ear.  The Board also notes that the scores of the November 2009 CIDW-22 controlled speech discrimination test and the 2010 Maryland CNC test were the same.

The Veteran also had a VA audiological examination in March 2011.  The examiner indicated that neither the puretone threshold, in decibels, nor the Maryland CNC controlled speech discrimination test scores could be determined, noting that the "evaluation suggested invalid results" because the "Veteran's volunteered pure-tone thresholds and pure tone averages (were) elevated compared to speech recognition thresholds, indicating poor test validity" and  "[w]ord recognition scores were excellent at volunteered pure tone thresholds, indicating thresholds are better than reported."  VA Examination (March 2011).  Hence, the results of the March 2011 VA examination are not useful for the purposes of assigning a disability rating.

The Veteran has received hearing aids for both ears, and he has submitted written statements concerning in-service noise exposure, including exposure to mortar attacks, gunfire, and grenades.  The record also contains a third-party statement from the Veteran's caretaker, describing his trouble with hearing the television and hearing conversations in person and over the phone.  Despite these statements, the Board notes that the Veteran has not raised a challenge as to the examiner's competency.  The Board is entitled to assume the competence of a VA examiner unless that competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Board holds that the objective findings of medical professionals are of greater probative value than the lay statements reflected in the record.

After reviewing the evidence in the record, the Board finds that the criteria for an initial compensable rating have not been met at any time since November 20, 2009.  The evidence from the March 2010 VA audiological examination shows that the Veteran is not entitled to a compensable rating.  The Board notes that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has considered whether the Veteran's bilateral hearing loss warranted referral for extra-scheduler consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether his disability picture is adequately contemplated by the rating schedule.  Id. at 115.  If it is not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 116; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Veteran's complaints of hearing loss are expressly contemplated by the rating schedule.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.85 and Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted. 

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss from November 20, 2009, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


